[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                  No. 10-14165                ELEVENTH CIRCUIT
                              Non-Argument Calendar             JANUARY 28, 2011
                            ________________________               JOHN LEY
                                                                    CLERK
                  D. C. Docket No. 8:08-cv-00882-EAK-TGW

SURE FILL & SEAL, INC.,
a Florida Corporation,

                                            Plaintiff-Counter Defendant-Appellant,

                                       versus

GFF, INC.,
a California Corporation,

                                            Defendant-Counter Claimant-Appellee.


                            ________________________

                   Appeal from the United States District Court
                      for the Middle District of Florida
                         ________________________

                                (January 28, 2011)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Sure Fill & Seal, Inc., appeals the district court’s order entered on August 4,
2010. In short, the order enforced the parties’ settlement agreement and denied

Sure Fill & Seal’s motion for sanctions against GFF, Inc., and its counsel, Brendan

Thorpe, pursuant to Rules 11(c), 26(g), and 37(a)(5) of the Federal Rules of Civil

Procedure, 28 U.S.C. § 1927, the district court’s inherent power, and state law.

Sure Fill & Seal contends that the district court erred in enforcing the settlement

agreement and concluding that the agreement precluded its motion for sanctions.

It therefore asks that we vacate the order and remand the case “for a fuller

consideration of Plaintiff’s allegations of misconduct on the part of Attorney

Thorpe and/or defendant GFF, Inc.” Appellant’s brief at 44.

      We find no merit at all in this appeal. We agree with the district court’s

interpretation of the settlement agreement and the reasons stated for denying the

motion for sanctions.

      AFFIRMED.




                                          2